Citation Nr: 1648117	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing is of record.

The Board remanded the case for further development in February 2013 and October 2013.  Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in April 2014.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  In December 2014, the Veteran's representative submitted responsive evidence and requested return of the case to the AOJ for initial consideration and for additional time to submit evidence.  Accordingly, the Board remanded the case in January 2015 for review.  The requested development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the RO.



FINDING OF FACT

The Veteran's hypertension did not manifest in service or within one year thereafter and is not otherwise related to service or a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in active service, is not presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with a notification letter in November 2008, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including treatment records submitted by the Veteran and Social Security Administration (SSA) records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., February 2015 RO letter (requesting that the Veteran identify any treatment providers and provide authorization forms for any additional non-VA health care providers for claimed disorder).  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the Board hearing.  See also August 2013 Board letter (granting 30-day extension of time to submit evidence); January 2015 remand (acknowledging request for additional time to submit evidence as part of remand).

The Veteran was afforded VA examinations in February 2009 and March 2013 in connection with his claim, and clarifying opinions were obtained in March 2010 and December 2013.  The Board also requested a VHA advisory medical opinion and received an August 2014 responsive opinion.  The Veteran and his representative were provided with a copy of the VHA opinion and an opportunity to submit further evidence or argument.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and VA and VHA opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  The Board does observe that it is unclear if the February 2009/March 2010 VA examiner had access to the claims file; however, the examiner reviewed the Veteran's medical history and complaints and performed a physical examination.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in May 2012.  The Veterans Law Judge clearly set forth the issue to be discussed and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In addition, the AOJ has completed the development directed in the prior remands.  In this regard, the AOJ provided the Veteran with a VA examination, obtained an additional medical opinion, requested that the Veteran identify any treatment providers and provide authorization forms for any additional non-VA health care providers for the claimed disorder, obtained updated VA treatment records, provided the Veteran adequate time to submit additional evidence, and considered the content of the complete claims file in the most recent readjudication of the claim.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the February 2013, October 2013, and January 2015 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

For VA compensation purposes, the term hypertension means that diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for hypertension.

The Veteran has contended that there is a correlation between his difficulty breathing due to his service-connected asbestosis and his current hypertension (i.e., when his breathing worsens, his blood pressure rises).  He has indicated that his doctors had to increase his blood pressure medicine because his asbestosis increased in severity.  See, e.g., December 2008 written statement; May 2009 notice of disagreement; May 2012 Bd. Hrg. Tr. at 3.

The post-service medical records show an initial diagnosis of hypertension by history when the Veteran was in his mid-30s or early 40s.  He took antihypertensive medication for a time prior to being taken off the medication for a few years; he began taking antihypertensive medication again after his stroke.  See, e.g., September 2003 Hubert H. Humphrey Cancer Center (HHHCC) private report from Dr. A.G. (history of hypertension); March 2013 Dr. F.A. private treatment record (noting blood pressure fine at the office where he does not have shortness of breath, but has ongoing complaints of shortness of breath with exertion; diagnosis of hypertension with blood pressure good at this point, no change in medication); December 2013 VA opinion (providing medication history consistent with VA treatment records).

Initially, the Board finds that the Veteran's hypertension did not manifest in service or for many years thereafter.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  In fact, the Veteran's relevant body systems, including his heart, were found to be normal at the time of the December 1964 enlistment and December 1968 separation examinations.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not suggest that the Veteran had hypertension during service.  Therefore, chronicity is not established in service.  Moreover, the record contains no indication that hypertension manifested to a compensable degree within one year of the Veteran's military service.  See, e.g., June 1969 VA general medical examination report.  Indeed, the Veteran has indicated that he did not experience problems with hypertension during service or for some time thereafter, which is consistent with the private treatment records that have been received in support of his claim.  See Bd. Hrg. Tr. at 4; see also February 2014 written appellate brief (indicating that Veteran is seeking secondary service connection on the basis of aggravation).

In addition to the lack of evidence showing that hypertension manifested during service or within close proximity thereto or that it is otherwise related to service, the weight of the evidence of record does not relate the disorder to the Veteran's service-connected asbestosis.

The Veteran has a history of asbestosis and nonservice-connected chronic obstructive pulmonary disorder (COPD), discussed in detail in VA respiratory examinations, as well as in private and VA treatment records.  See, e.g., March 2004, June 2005, August 2007, and April 2011 VA examination reports; September 2011 VA opinion; HHHCC, Mercy Hospital (MH), and Minnesota Lung Center (MLC) private treatment records; see also April 2004 rating decision (granting service connection for asbestosis).

The Veteran's COPD has been associated with his long history of smoking; he stopped smoking with an approximately 30 pack-year history in 1998.  He was diagnosed with asbestosis following a CT scan showing pleural plaquing; this report also revealed changes of mild emphysema with air trapping identified in the lungs.  See, e.g., October 1967 service treatment record (pulmonary irritation secondary to excessive smoking); September 2003 HHHCC private report from Dr. A.G.; September 2003 CT scan in HHHCC records; March 2004 VA examination report; May 2004 and November 2010 VA treatment records.  

Other medically significant diagnoses include Factor V Leiden deficiency (an inherited blood-clotting disorder, Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/factor-v-leiden/basics/definition/con-20032637 (reviewed December 2016)), a May 2003 stroke, and obstructive sleep apnea/hypopnea.  See June 2003 Minneapolis Clinic of Neurology private report from Dr. D.W. (history of stroke and hypertension); December 2003 HHHCC private report from Dr. J.C.; May 2007 VA sleep medicine consultation.

The SSA records show that the Veteran was granted SSA disability benefits in 2006 for discogenic and degenerative back disorders, with no secondary diagnosis established.  See November 2010 written statement and Bd. Hrg. Tr. at 8 (Veteran indicating that SSA disability benefits were awarded for lung-related problems).

The post-service medical records also note ongoing complaints of dyspnea on exertion, with varying opinions on the relationship between this symptomatology and the Veteran's nonservice-connected COPD and/or asbestosis.  In this regard, opinions in private treatment records suggest that the Veteran's COPD was the underlying cause of the dyspnea, but are speculative in nature without complete rationale.  See November 2003 MH private treatment report from Dr. C.G. (noting severely decreased breathing reserve "probably" due to his underlying emphysema); August 2004 MLC private opinion from Dr. M.K. ("suspect" moderate COPD from history of cigarette smoking main reason that he developed dyspnea on exertion and noting pleural changes on CT scan consistent with prior asbestos exposure, but were unlikely to be contributing to current symptomatology; postnasal drip also contributing to symptoms).

A September 2011 VA respiratory examiner (based on an April 2011 VA respiratory examination) indicated that it was at least as likely as not that current obstructive changes and a certain pulmonary function test (PFT) measurement deficiency were due to COPD and not asbestosis; however, because both disorders cause similar symptoms of dyspnea and cough, the examiner could not separate the symptoms attributable to each disorder.  The examiner explained that although the Veteran's symptoms did not correspond well to the PFTs, as mentioned in the earlier pulmonology consultation, he certainly had a significant response to the bronchodilator, and that the cited PFT results were consistent with emphysema with an obstructive defect.

A January 2012 VA treatment record notes review of a pulmonary clinic record from the month prior indicating that dyspnea was "suspect sec[ondary] to restrictive disease given normal cardiac screening and lack o[f] response to inhaled bronchodilators.  Asbestos pleuropulmonary disease."

More recently, the Veteran submitted a December 2014 CT scan from Kingman Regional Medical Center (KRMC) that shows an impression of stable changes of asbestosis with no findings of mesothelioma and advanced emphysema with associated lung changes.  An associated January 2015 treatment record shows the Veteran's ongoing dyspnea complaints, with an assessment of asbestosis, COPD, and obstructive sleep apnea.  In the COPD section, the provider noted that pulmonary function continued to demonstrate restrictive and obstructive disease patterns, with no significant change over previous pulmonary function.

There are several medical opinions of record in relation to the Veteran's claim.  The March 2010 VA examiner (February 2009 VA examination) concluded that the Veteran's service-connected asbestosis was not the cause of his hypertension (and ecogradiographic findings).  However, the examiner did not provide supporting rationale for the opinion and did not address whether the hypertension was aggravated by asbestosis.

The March 2013 VA examiner also determined that it was less likely than not that the Veteran's hypertension was caused or permanently aggravated by his asbestosis.  In so finding, the examiner noted that the Veteran had evidence of some plaquing secondary to asbestosis, but commented that his major pulmonary abnormalities resulted from nonservice-connected emphysema and COPD, which were unrelated to asbestosis.  She also indicated that there was no medical nexus relating hypertension to the minimal pulmonary findings of asbestosis.  In addition, the examiner stated that there was no aggravation of hypertension from asbestosis and commented that the decreased air movement in the lungs on physical examination was consistent with emphysema and not asbestosis.  This examiner's opinion is unclear as to whether the noted pulmonary findings related to asbestosis, however minimal, could have resulted in any additional difficulties with the Veteran's hypertension.  It is also unclear if the she fully considered the Veteran's reported dyspnea in light of the medical evidence of record.

In a March 2013 private treatment record, Dr. F.A. noted the Veteran's report of dyspnea with exertion and determined that a rise in blood pressure during periods of shortness of breath makes sense because there is a high adrenaline level in the body with shortness of breath, which in turn causes more stress and high blood pressure.  Dr. F.A. noted a history of COPD and asbestos exposure, but it is unclear if he contemplated the Veteran's asbestosis in providing this determination.  Moreover, it is unclear if such a rise in blood pressure would be temporary or permanent.

In an October 2014 partial private treatment record, Dr. F.A. determined that the Veteran's blood pressure was good and that his hypertension was controlled on the current medication.  He indicated that the Veteran was having lung issues, probably from asbestosis, and that this issue was probably what was causing his blood pressure to be elevated.  Although the Board acknowledges this opinion, it is speculative in nature and without rationale.

While the VA examiners and private physician addressed some questions regarding the Veteran's claimed disorder, these opinions are inadequate because it is unclear if the individuals providing the opinions considered the complete history of the development of the disorder in providing the opinions.  In addition, some of the opinions are inadequate because they do not contain supporting rationale for the conclusions.  Based on the foregoing, the Board affords limited probative value to these opinions on the question of etiology.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993) (an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

On the other hand, the Board finds that the December 2013 VA opinion and August 2014 VHA opinion, when taken together, are significantly probative on the question of whether the Veteran's hypertension was caused or permanently aggravated by the service-connected asbestosis.  The December 2013 VA examiner (based on the March 2013 VA examination) determined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his asbestosis.  In so finding, the examiner noted that there are no known risk factors for asbestosis to cause hypertension.  She observed that the Veteran had diagnoses of sleep apnea and hyperlipidemia, as well as a family history of hypertension, which are all known risk factors for hypertension.  She also indicated that hypoxia could raise blood pressure, but not cause it.  In addition, the examiner stated that any episode of stress, including hypoxia, may cause an increase in blood pressure, but that this was not the same as a diagnosis of hypertension.  She noted that the Veteran did not have hypoxia, as his oxygen saturations had been in the normal range throughout his clinical monitoring from 2004 to present, and he did not require oxygen supplementation.

Finally, the examiner observed that the Veteran was being treated for sleep apnea with a CPAP beginning in September 2013, which should help control blood pressure.  She further observed that there was no worsening or requirement for increased medication for hypertension control since the onset of the asbestosis diagnosis.

The August 2014 VHA physician determined that it was much less likely than not that the Veteran's asbestosis worsened his hypertension.  The physician determined that, if anything was associated with the Veteran's reports of transient dyspnea, it was his COPD.  He indicated that he was unable to find a recent file showing an increase in the dosage of antihypertensive medications.  In providing this opinion, the physician described how obstructive airways disease can readily cause a worsening in the Veteran's sense of dyspnea, as contrasted with the lung effects of asbestosis.  He noted that several well-performed lung function tests clearly show evidence of airway obstruction and also a response to bronchodilator medications in this case, and that patients who have COPD can develop significant worsening of shortness of breath in two ways relevant and present in this case - bronchospasm and air trapping.  The physician further explained how bronchospasm and air trapping cause intermittent increase in shortness of breath.  By contrast, he explained that asbestosis is a restrictive lung disease, that the evidence for a significant role of this disease in the Veteran's case is not strong in his pulmonary physiology tests, and that all of the abnormalities can be caused by COPD.  In addition, he discussed the medical significance of the results of a stair climbing exercise and Holter monitor test in support of the conclusion that the lung function tests and symptoms were much more likely to be due to COPD, and provided definitions for the terms "dyspnea," "hypoxia," and "hypoxemia."

The physician further explained that hypertension generally worsens with age and stiffening of arteries and that transient changes, such as caused by walking, are readily reversed by rest.  He also noted that vital signs (heart rate, blood pressure, and respiratory rate) are constantly changing to meet an individual's needs, rising with exercise or other stress and falling with rest and sleep.  Finally, the physician determined that the Veteran's lung diseases had not worsened measurably, that his hypertension was relatively mild, and that any worsening was more likely due to his sleep apnea or his drinking than to either or both lung diseases.

The Board finds that these opinions, when taken together, are significantly probative, as they are based on a review of the claims file and are supported by rationale.  See Nieves-Rodriguez, supra.  The December 2013 VA examiner addressed the question of whether the Veteran's hypertension was caused by his asbestosis, and the VHA physician addressed the remaining questions in regards to the claimed aggravation.  To the extent that it is unclear if the December 2013 VA examiner considered the Veteran's reported dyspnea outside of the clinical examination setting in providing this opinion or if dyspnea is somehow related to hypoxia, the VHA physician addressed these issues after considering the complete factual history, including the reported symptomatology, results and medical significance of various pulmonary tests, and review of the opinions of the other VA and non-VA physicians.

Significantly, the finding of the VHA physician regarding the Veteran's hypertension medication is consistent with the December 2013 VA examiner's determination that there had not been a requirement for increased medication for hypertension control since the onset of the asbestosis diagnosis.  See also, e.g., March 2013 Dr. F.A. and January 2015 KRMC private treatment records and October 2014 VA treatment record (same dosage for blood pressure medication).  In other words, to the extent that the Veteran has contended that his hypertension has been aggravated because he has to take higher levels of medication, the absence of an increase in the Veteran's hypertension medication during the course of the claim is a factor that suggests that there has not been a permanent worsening of the disorder beyond its natural progression.  In addition, as discussed above, the record does not otherwise establish that the Veteran has had a permanent aggravation of his hypertension.  See also, e.g., February 2014 appellate written brief (representative contending that Dr. F.A.'s findings show aggravation because hypertension is "temporarily elevat[ed]" from increased adrenaline level during periods of shortness of breath).

The Board has considered the Veteran and his representative's statements, including the representative's request for an additional VA examination.  See, e.g., February 2014 and September 2016 representative written briefs.  However, even assuming that they are competent to opine on these medical matters, the Board finds that the VA and VHA physician's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by rationale based on such knowledge.  The examiners also reviewed the claims file and considered the Veteran's reported history and lay statements.

In addition, the Board provided instructions that an additional examination should be performed if deemed necessary by the VA examiner and also requested that the VHA physician state whether further physical evaluation or testing of the Veteran was required to make any determination.  See October 2013 remand and April 2014 VHA opinion request.  The Board finds that the December 2013 VA examiner and VHA physicians made competent determinations that they were able to provide the requested medical opinions without additional examination of the Veteran.  They are the most probative opinions on this matter based on their knowledge, training, and expertise, as well as consideration of the information in the claims file.  Although the Veteran's representative essentially suggested that the prior VA examinations were inadequate in the September 2016 written appellate brief, there is no indication that the VA examiners or VHA physician did not provide "appropriate and objective" examinations and/or opinions that are consistent with the other medical findings in the record.  They also considered the Veteran's reported symptomatology outside of the examination setting.  See, e.g., Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (noting that, in the absence of clear evidence to the contrary, VA medical examiners are presumed competent) and Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Indeed, the VHA physician discussed the medical significance of findings measured during an exercise test, which would require the Veteran to be moving (i.e., creating a situation similar to those during which the Veteran reported having shortness of breath when not being examined), in reaching his determination.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected asbestosis is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


